IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 3, 2009
                                     No. 09-40548
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

BURNS TILTON BOYD,

                                                   Petitioner-Appellant

v.

RICK THALER, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION,

                                                   Respondent-Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 9:09-CV-43


Before JOLLY, WIENER, and BARKSDALE, Circuit Judges.
PER CURIAM:*
       Burns Tilton Boyd, Texas prisoner # 1153136, moves for a certificate of
appealability (COA) to appeal from the district court’s order denying him habeas
corpus relief pursuant to 28 U.S.C. § 2254. Boyd challenges the decision of the
Texas Board of Pardons and Paroles not to release him on parole.
       “This Court must examine the basis of its jurisdiction, on its own motion,
if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). “[T]he timely


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 09-40548

filing of a notice of appeal in a civil case is a jurisdictional requirement [and
courts have] . . . no authority to create equitable exceptions to jurisdictional
requirements.” Bowles v. Russell, 551 U.S. 205, 214 (2007). A notice of appeal
must clearly evince a desire of appeal to be effective. Mosley, 813 F.2d at 660.
      Boyd’s notice of appeal/motion to modify and accompanying memorandum
of law sought relief from the district court and did not clearly evince a desire to
appeal. The notice of appeal/motion to modify was not effective to serve as a
notice of appeal. See Mosley, 813 F.2d at 660. Because Boyd did not file an
effective notice of appeal, his appeal is dismissed for lack of jurisdiction. See
Bowles, 551 U.S. at 214.
      COA DENIED. APPEAL DISMISSED.




                                        2